Citation Nr: 0431378	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-31 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently rated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1956 to December 1959, and from August 1961 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In September 2004, the veteran testified at a Board 
hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was last evaluated by VA for his service-
connected bilateral hearing loss in May 2003.  During the 
September 2004 Board hearing, he testified that his hearing 
disability had gotten worse, particularly in a group setting.  
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995). 

The veteran also testified that he recently had his hearing 
evaluated at "Wade Park."  The Board believes this was in 
reference to a VA medical facility.  He further indicated 
that he was told at that time that his hearing was getting 
worse.  Any additional treatment records from that VA 
facility should be obtained. 



Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and make of 
record any pertinent records from the VA 
facility at Wade Park, to include any 
recent audiometric test reports. 

2.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
the severity of his bilateral hearing 
loss.  

3.  After completion of the above and any 
additional development of the evidence 
which the RO may deem necessary, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's hearing loss 
disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the RO should 
return the case to the Board.   

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



